Citation Nr: 0818664	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active duty military service from November 
1978 to May 1992, with additional service in the reserves.

This appeal to the Board of Veterans Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  As support for her claim, the veteran testified at 
a video-conference hearing in July 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

In a prior December 2006 decision, the Board reopened the 
veteran's claim on the basis of new and material evidence.  
The Board then remanded the claim to the RO, via the Appeals 
Management Center (AMC), for further procedural and 
evidentiary development before readjudicating the claim on 
the underlying merits.  


FINDING OF FACT

According to the medical and other evidence of record, it is 
just as likely as not the veteran has PTSD partly due to a 
sexual assault while in the military, irrespective of her 
other claimed combat-related stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2007) (harmless error).

Analysis

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
her alleged stressor is combat-related, then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided her testimony 
is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b);; 38 C.F.R. § 3.304(d); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

If, on the other hand, VA determines either that the veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then her lay testimony, by itself, is insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
that corroborates her testimony or statements.  Cohen v. 
Brown, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Moreover, after-the-fact medical nexus evidence cannot be the 
sole evidence of the occurrence of the claimed stressor.  
Moreau, 9 Vet. App. at 396.  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Rather, an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  For example, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.

Furthermore, medical opinions in cases of personal assault 
for PTSD are exceptions to the general rule discussed in 
Moreau that an opinion by a medical professional based on a 
post-service examination cannot be used to establish the 
occurrence of a stressor.  See Patton v. West, 12 Vet. App. 
272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  
Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3); see also Patton, 12 
Vet. App. at 277.  

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked him down 
a set of stairs).  

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Patton, 12 Vet. 
App. at 277.  The Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations [indeed, this is now codified at 
38 C.F.R. § 3.304(f)(3)], and therefore, they bind VA 
decisions.  YR v. West, 11 Vet. App. 393, 398-99 (1998); 
Patton, 12 Vet. App. at 272.

Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 
38 C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, 
even if it is unclear whether the appellant is actually 
claiming PTSD based on that alleged assault or harassment.  

The veteran has received the required DSM-IV diagnosis of 
PTSD.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also 
38 C.F.R. § 3.304(f).  Her recent VA treatment records reveal 
ongoing therapy for this condition.  See, for example, her 
January to March 2007 VA treatment records.  In addition, a 
May 2007 letter from a VA staff psychiatrist reiterates the 
veteran has been diagnosed with PTSD and indicates she is 
receiving mental health care for disabling symptoms of 
"traumatic re-experience, nightmares, flashbacks, chronic 
insomnia, hyper vigilance, startled response and social 
avoidance," low frustration tolerance, and memory and 
concentration problems.  See also July and October 2004 
Social Security Administration (SSA) examination reports.



The PTSD diagnosis is further supported by Global Assessment 
of Functioning (GAF) scores as low as 40.  The GAF score, 
incidentally, is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).  GAF scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and unable to work, etc.)

The determinative issue, then, is whether there is sufficient 
evidence for concluding that any of the veteran's alleged 
stressors in service actually occurred and, if there is, 
whether there also is medical evidence linking her PTSD 
diagnosis to at least one of the confirmed stressors.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran has asserted several stressors occurred during 
her military service, some in combat and others related to 
military sexual trauma (MST).  She says that she observed 
missiles flying overhead, witnessed casualties to a jeep in 
her convoy from hitting a land mine, and participated in 
burying dead enemy Iraqi soldiers.  She also reports 
observing a decapitated body in a mortuary.  Her MST stressor 
involves purportedly being gang raped by three white male 
assailants when dragged into some nearby woods around her 
base.



After attempting to further develop the claim as directed in 
the Board's December 2006 remand, including trying to obtain 
some corroborating evidence concerning these alleged 
stressors, the U. S. Army and Joint Services Records Research 
Center (JSRRC) indicated in July 2007 that it was unable to 
verify these claimed stressors due to insufficient 
information.  And the veteran has since indicated in August 
2007, on a VA Form 21-4138, that she has no additional 
information or evidence to provide to substantiate these 
claimed stressors, such as concerning specific names of 
casualties and definitely not the names of the soldiers that 
assaulted her.  So for the most part these incidents remain 
unverified and, therefore, an insufficient basis to grant 
service connection.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  

There is, however, sufficient evidence to grant the claim to 
the extent it is predicated on MST.  As already alluded to, 
the veteran claims that she was gang raped by three white 
males, just outside a military base in Hanover, Germany.  
She says she was grabbed from behind while standing at the 
base's gate waiting for a taxi and dragged into a nearby 
wooded area, where she was assaulted and then left.  See her 
July 2005 personal assault questionnaire and January 2007 
supporting statement (VA Form 21-4138); see also her 
statements in a December 2004 VA treatment record.  During 
her July 2006 video-conference hearing, she testified that 
when she attempted to report the incident to her superiors, 
she was harassed and her complaints ignored.  As for the date 
of the incident, she said the assault occurred between July 
1990 and May 1992.  See her July 2005 personal assault 
questionnaire.  Notably, she contends that she cannot narrow 
down the assault date to within a three-month time frame 
because her PTSD makes it stressful merely to think about the 
incident.  See her November 2005 and August 2007 supporting 
statements on VA Form 21-4138.  



Although she has been unable to provide more specific details 
concerning this alleged MST, the veteran has provided several 
corroborating lay statements.  Individually and especially 
cumulatively, they provide highly probative evidence 
corroborating her changes in behavior since service due to 
this MST.  See 38 C.F.R. § 3.304(f)(3).  First, there is a 
June 2005 statement from a childhood friend and 
co-worker in the military, who the veteran reported the 
sexual assault to and whose letter corroborates the claim in 
great detail by noting behavioral changes in the form of 
emotional withdrawal, reduced energy, apprehensiveness of 
crowds and leaving her room, crying spells, and general 
anger.  Second, a July 2005 statement and an undated 
statement from her older sister also account her confiding in 
a trusted friend about the sexual assault in Germany by three 
men.  Her sister noted that, before military service, her 
sister was energetic, fun, good spirited, and outgoing, but 
after being assaulted, became isolated, depressed, and 
suicidal.  Third, a July 2006 statement from her long-time 
friend and roommate also states that the veteran told her of 
the sexual assault by three Caucasian men.  This friend added 
that the veteran became a "shell of who she once was," 
reluctant to leave her home to do basic tasks such as 
shopping for groceries and driving long distances.  
Fourth and finally, a July 2006 statement from her father 
reaffirms that she became depressed after service, though she 
was fun and active when younger.  The Board finds these 
statements to be credible because of their consistency in 
reporting the facts and details of them.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  

The veteran's service medical records are mostly unremarkable 
for indications of a sexual-assault stressor, except for two 
potentially highly probative records.  In the time frame 
alleged for the rape (July 1990 to May 1992), a January 1992 
gynecologic cytology record notes a small tear in her vaginal 
wall and associated complaints of bleeding after intercourse.  
This is suggestive of prior sexual trauma.  


There is also a conspicuous stamp on a radiologic 
consultation report indicating she denied being pregnant in 
March 1992, also contemporaneous to when her MST allegedly 
occurred, prompting the question of why she had to make that 
declaration unless she had that concern.  Resolving this 
doubt in her favor, it is possibly the result of a pregnancy 
test, providing further probative evidence supporting the 
occurrence of MST.  38 C.F.R. § 3.304(f)(3).

And perhaps most significantly, a July 2005 nexus opinion of 
record is provided by a VA staff psychologist, who indicated 
the veteran has PTSD that is MST related.  This same VA 
licensed psychologist more recently submitted another 
supporting statement in November 2006 reiterating this 
opinion.  Moreover, a March 2006 VA treatment record by a 
staff psychiatrist also provided an assessment of PTSD 
arising from MST (rape), indicating as well that the veteran 
has a life-long disability resulting from that trauma.  So 
while, in general, credible evidence of the occurrence of a 
claimed stressor cannot consist solely of medical evidence 
obtained after the fact (such as a VA physician's opinion 
after separation from service), the Court held in Patton that 
this general rule in Moreau does not apply to 
sexual-assault based cases, especially where, as here, there 
is other probative evidence supporting the claim.  

Furthermore, there is no specific information suggesting the 
alleged incident of MST did not occur.  Concerning this, a 
stressor need not be corroborated in every detail.  Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  While the 
evidence that has been obtained is not necessarily of the 
specificity that it would corroborate all details associated 
with this incident, there nonetheless is sufficient 
corroboration of the veteran's change in behavior and 
demeanor, consistent with what she has alleged.  



Thus, considered in the aggregate and resolving all 
reasonable doubt in her favor, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for PTSD - at least to the extent it is 
predicated on MST.  See 38 C.F.R. §§ 3.102, 3.304(f)(3); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


